DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 9 February 2022 is acknowledged and has been entered. Claims ______ have been withdrawn and claims _______1-11 have been examined on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of inflammation specific disorder autoimmune-related disorders by application of an effective amount of an extract of A. tsao-ko (HE-06) produced by the process described in Example 1 of the instant specification that has some anti-inflammatory activity in vitro and may improve clinical symptoms of EAE in vivo,  does not reasonably provide any extract of Amomum tsao-ko as an effective compound for treating or alleviating any and all autoimmune-related diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims..
Undue experimentation would be required to practice the invention as claimed due to the quantity of experimentation necessary; limited amount of guidance and limited number of working examples provided in the specification; nature of the invention; state of the prior art; relative skill level of those in the art; predictability or unpredictability in the art; and breadth of the claims. In re Wands, 8USPQ2d 1400, 1404 (Fed. Cir. 1988).
Applicant’s claims are drawn to a method of treating or alleviating autoimmune-related diseases by administering an extract of Amomun tsao-ko. However, the specification provides only one working example (HE-06), that of an extract of A. tsao-ko produced by the method described in Example 1, which apparently contains the two “active ingredients” vanillin and tsaokoin (see paragraph [0110]). However, a natural extract such as HE-06 is a complex mixture of phytochemicals which affect the bioactivity of the extract in complex synergistic ways. That is, HE-06 is not simply a combination of only vanillin and tsaokoin, but may contain any number of additional ingredients. The efficacy of any particular extract will depend greatly on the constituent makeup of the compounds therein and the constituents will depend on how the extract was obtained.
Regarding the extraction solvent used to obtain the claims product with beneficial bioactive properties (e.g., cytokine inhibition), it is well known in the art that polarity of 

Consequently, given the unpredictability of the art, the lack of guidance from the specification and the quantity of experimentation needed to practice the claimed invention, the claims are not considered to be enabled for every extract of Amomum tsao-ko that may have the ability inhibit inflammation and treat any autoimmune associated disease.

Claims 1-10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
 
The MPEP states that the purpose of the written description requirement is to ensure that the invention had possession, as of the filing date of the application, of the specific subject matter later claimed by him or her.  The courts have stated:

“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention.’ Lockwood v. American Airlines, Inc., 107 F. 3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F. 2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).  Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, no that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F. 3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

          The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed 

Level of Skill and Knowledge in the Art:

          The MPEP indicates:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 

What constitutes a “representative number” is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a “representative number” depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.


Applicant has provided evidence of only a single example of a composition (i.e., HE-06) that may have efficacy in inhibiting IL-17 and TNF-α secretion in vitro and 

1) a water extraction followed by an alcoholic extraction: the product obtained is an extract.

2) a supercritical extraction (CO2 ) followed by an alcoholic and then a non-polar solvent extraction (e.g., chloroform): the product is an extract.  

3) a benzene extraction followed by a water extraction and chromatographic separation:  the product is an extract.

4)  a water/chloroform extraction (e.g., in a seperatory funnel), followed by collection of the water layer, chromatographic separation and crystallization of an isolate: the product is an extract.

5) squeezing the plant  to obtain a juice: the product is an extract.

6)  dipping the plant  in an organic solvent to remove the waxy layer:  the product is an extract.


         Raskin et al. clearly establish the grave unpredictability of elucidating active ingredients from natural sources:
Multi-component botanical therapeutics also present unique challenges in identifying their active ingredients and in validating their clinical effects.  Activity-guided fractionation and reconstitution experiments currently used to characterize compound interferences within a mixture are cumbersome and time consuming…..While chromatographic analysis is often employed to produce biochemical fingerprints used for product comparison…..in the absence of information about the identity of active ingredients, such analysis is hardly reliable, since chromatography provides an incomplete picture of the qualitative and quantitative comparison of a complex extract  (p. 3426, col. 2 – p. 3427, col. 1) emphasis added.

	Thus the level of skill and knowledge in the art is such that a single example of a particular extract would not provide sufficient evidence that Applicant is in possession of the claimed invention.
          Partial Structure, Physical and/or Chemical Properties:
Applicants have only disclosed a particular extract of A. tsao-ko (HE-06) which has the efficacy in treating a specific autoimmune disorder . However, the extract is 
Functional Characteristics Alone or Structure/Function Correlation:
The only composition verified as having the effect as claimed is the HE-06 extract disclosed by Applicants in their Specification whose composition is described in Table 2, which was prepared by the specific process of 70% ethanolic extraction of beeswax bloom discussed in paragraph [0104].
Method of Making the Claimed Invention:
Applicants have disclosed only one extraction technique as disclosed in Example 1 of the specification which provide for an extract which has the function of inhibiting IL-17 and TNF-α secretion and improving symptoms of psoriasis and EAE.  
	Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). 
Applicants’ claims are directed toward a method for treating or alleviating auto-immune related diseases by applying any extract of Amomum tsao-ko. However, Applicants have disclosed only one very particular extract, that is- the extract 
There is no known means for predicting the capability of other extracts, besides the extract HE-06  specifically described in the Instant disclosure, with regard to [e.g., treating or alleviated an autoimmune-related disease].  The skilled artisan could not even relatively predict what other extracts would perform this function.  Absent any discussion regarding correlation between structure and function, even the most skilled of artisans would need to guess what other extracts could potentially have the effect(s) listed in the claim(s).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered vague and indefinite by the phrase “an extract of Amomum tsao-ko extracted by only ethanol”. It is unclear if this means that the only extraction solvent employed in the process by which the extract of Amomum tsao-ko is obtained is ethanol or that the only step in the process is solvent extraction with ethanol. Alternatively, it is unclear how the extract is “extracted by only ethanol” when claim 5 

	Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over KR20160083610A [cited by Applicant in IDS filed 11/27/2019]. 
The cited reference beneficially discloses a pharmaceutical composition comprising an ethanolic extract from Amomum tsao-ko and carrier for the treatment of “inflammatory diseases” including multiple sclerosis. The extraction process is 
Consequently, the claimed method of treating autoimmune-related diseases such as multiple sclerosis by application of an extract of Ammomum tsao-ko  appears to be anticipated by the cited reference.
Even if the extract of the claimed method is not identical to the referenced extract with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced extract inherently possesses the same functional characteristics of the claimed particularly in view of the similar characteristics which they have been shown to share and their common method of production.

Alternatively, the instant claims rejected under U.S.C. 103(a) as being unpatentable over KR20160083610A
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made employ an extract of Amomum tsao-ko in treating a subject for multiple sclerosis as taught by the cited reference.   

In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis 
Furthermore, adjustment of particular conventional working conditions (e.g., adjusting the extraction conditions to optimized extraction of bioactive compounds, employing commonly use pharmaceutical carriers) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan, particularly as such a high level of generality. See e.g., MPEP 2144.05
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of skill in the art at the time the invention was made, as evidence by the references, especially in the absence of evidence to the contrary.
With respect to the USC 102/103 rejection above, please also note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ extract differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been In re Best, 562 F.2d 1252, 1254-1255, 195 U.S.P.Q. (BNA) 430, 432-33 (C.C.P.A. 1977).
Response to Arguments
Applicant's amendments/arguments filed with respect to the 35 USC 112 and 102/103 rejections have been fully considered but they are not persuasive.
	Applicant’s arguments appear to hinge on the amended language “extracted by only ethanol”. However, this language renders the claims indefinite for the reasons set forth above.
	Applicant points out that the extract obtain by only ethanol extraction is example 1 (i.e., HE-06).  However, “extracted by only ethanol” is not descriptive enough to provide enablement of the entire scope or provide evidence of possession of the claimed invention or to distinguish the extract from the prior art, which teaches ethanolic extracts. As stated previously, botanical extracts are highly complex composition containing myriad phytochemicals, and the specific constituent composition of any particular extract will depend greatly upon its method of extraction. Indeed Example 1 of the instant specification was obtained in a specific procedure:
 About 500 g of the crude crushed of A. tsao-ko was immersed in 5-fold
volume (about 2500 mL) of 95% ethanol at 25°C with shaking of 125 rpm in shaker
for 7 days. The extract was then collected for suction filtration. Thereafter, the
filtered filtrate was quantified and sampled 2 mL for analysis by high performance. liquid chromatography (HPLC) and thin film chromatography (TLC). The remaining
filtrate was concentrated under reduced pressure to a volume of about 30 mL, which
was then dispensed and freeze-dried to be the test substance of the extract of A. tsao-ko, hereinafter referred to as HE-06.

	Thus, it would appear that the actual extract that has shown efficacy (i.e., HE-06) is something more than an “an extract of Amomum tsao-ko extracted by only ethanol”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655